Citation Nr: 0026927	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability, to include ligamentous rupture and degenerative 
joint disease.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of cold 
injury of the legs, feet, shoulders, and hands, to include 
arthritis and vascular impairment.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1953.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York. 


REMAND

The veteran seeks service connection for a left thumb 
disability, tinnitus, residuals of cold injury of the legs, 
feet, shoulders and hands, to include arthritis and vascular 
impairment, and for diabetes mellitus.  In a July 1998 
statement the veteran noted that he had been treated at the 
Syracuse VA Medical Center (VAMC) and at the Syracuse VA Vet 
Center.  The veteran stated that records of his treatment at 
both facilities supported his service connection claims and 
requested that the RO obtain copies of such treatment 
records.  In an August 1999 statement, the veteran's 
representative noted that records had not been obtained from 
the Syracuse VA Vet Center.  The representative requested 
that when all VA medical records had been obtained, that the 
veteran be provided new VA examinations in which the VA 
examiners could have access to the additional records and the 
veteran's claims file.  The record does not reveal that an 
attempt has been made to obtain copies of the veteran's 
treatment records from the VA Vet Center.  As VA treatment 
records are considered to be constructively of record, and 
may be relevant to the instant claim, the RO must obtain 
complete and current treatment records from the appropriate 
VA facilities.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The representative also claimed that the veteran's Syracuse 
VAMC records dated in April 1998 had not been obtained.  In 
this regard, the Board notes that in response to an October 
1998 RO request for all VAMC records dated from April 1998, 
the clinical records provided were dated from May 1998 when 
the veteran was noted to be a new patient.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his claimed left 
thumb, tinnitus, cold injury residuals, 
to include arthritis and vascular 
impairment, and diabetes mellitus.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The RO should ensure 
that the records requested include all 
records from the Syracuse Vet Center 
dated from April 1998, and all records of 
continued treatment at the Syracuse VAMC, 
if any, dated from September 1998.

2.  The RO should schedule the veteran 
for VA orthopedic, neurologic, vascular 
and endocrinology examinations, by the 
appropriate specialists, to determine the 
nature and etiology of any identified 
left thumb disability, tinnitus, 
residuals of cold injury of the legs, 
feet, shoulders, and hands, to include 
arthritis and vascular impairment, and 
diabetes mellitus.  All indicated tests 
should be performed.  The claims folder 
must be made available to each examiner 
for review prior to examination of the 
veteran.  Each examiner should be 
requested to provide an opinion, as 
appropriate, as to the etiology of each 
respective disability at issue, to 
include any documented incident of 
service.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claims. 

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



